Citation Nr: 0907314	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as due to exposure to herbicides in 
service. 

2.   Entitlement to service connection for chloracne, claimed 
as due to exposure to herbicides in service. 

3.  Entitlement to service connection for soft tissue 
sarcoma, claimed as due to exposure to herbicides in service. 

4.  Entitlement to service connection for Graves' disease, 
claimed as due to exposure to herbicides in service. 
 
5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected essential hypertension with ocular 
changes. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertensive heart disease 
effective prior to September 29, 2004. 

9.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected hypertensive heart disease effective 
from September 29, 2004. 

10.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the left lower extremity. 

11.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the right lower extremity.  

12.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran had active military service from August 1962 to 
February 1967 and from July 1967 to January 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California issued in July 2002, August 2003, May 2006 and May 
2007.

Of note, the RO issued a rating decision in September 2000 
that denied service connection for Graves' disease and PTSD 
under the "well grounded claims" theory then in effect.  On 
request, VA must readjudicate claims that had been denied 
under "well grounded claims" theory, as though the denials 
or dismissals had never happened, if the denials/dismissals 
became final between July 14, 1999 and November 9, 2000.  The 
September 2000 rating decision is accordingly not a previous 
final denial, and the July 2002 rating decision on appeal is 
not a consideration of a request to reopen previously-denied 
claim.

The Veteran testified before the undersigned Member of the 
Board in a hearing at the RO in May 2008. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

1.  The Veteran served in the Republic of Vietnam during the 
period of presumptive exposure to Agent Orange.
 
2.  The Veteran is not shown to be competently diagnosed with 
non-Hodgkin's lymphoma, chloracne or soft tissue sarcoma.

3.  There is no medical opinion showing the Veteran's 
diagnosed Graves' disease is related to military service, 
including exposure to herbicides.

4.  There is no objective evidence of cervical trauma in 
service or onset of cervical degenerative disease until many 
years after discharge from service.

5.  There is no medical opinion of record showing a 
relationship between current cervical spine degenerative 
disorder and military service.

6.  The Veteran is not shown to have a diagnosis of PTSD that 
is based on a verified or potentially verifiable stressor or 
other event of his period of active service, including active 
duty performed in the Republic of Vietnam.  

7.  The Veteran's hypertension is manifested by diastolic 
blood pressure predominantly less than 130 mm; ocular changes 
associated with the hypertension are minimal and are not 
separately disabling.

8.  Prior to September 29, 2004 the Veteran's hypertensive 
heart disease was manifested by requirement for continuous 
medication.

9.  From September 29, 2004 the Veteran's hypertensive heart 
disease has been manifested by cardiac hypertrophy or 
dilation as shown by electrocardiogram, but not by workload 
threshold greater than 5 metabolic equivalents (METs), or by 
more than one episode of acute congestive heart failure in 
the past year, or by left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

10.  From August 26, 2005 the Veteran's peripheral 
neuropathies of the left and right lower extremities have 
been manifested by mild, but not moderate, incomplete 
paralysis of the sciatic nerve. 

11.  The Veteran has at least one service-connected 
disability rated at 40 percent or more and a combined 
evaluation for service-connected disabilities of at least 70 
percent.

12.  The Veteran's service-connected disabilities alone are 
not sufficient to preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and industrial background. 


CONCLUSIONS OF LAW

1.  The Veteran does not have current non-Hodgkin's lymphoma 
that is due to or aggravated by disease or injury during 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e), 3.313 (2008).

2.   The Veteran does not have current chloracne that is due 
to or aggravated by disease or injury during military 
service, to include exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.313 
(2008).

3.  The Veteran does not have current soft tissue sarcoma 
that is due to or aggravated by disease or injury during 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e), 3.313 (2008).

4.  The Veteran does not have current Graves' disease that is 
due to or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

5.  The Veteran does not have a current cervical spine 
disorder that is due to or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

6.  The Veteran does not have current PTSD that is due to or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).

7.  The criteria for an evaluation in excess of 40 percent 
for essential hypertension with ocular changes are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.104 
including Diagnostic Code 7101 (2008).  

8.  The criteria for an initial evaluation in excess of 10 
percent for hypertensive heart disease prior to September 29, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.104 including Diagnostic Code 7007 (2008).  

9.  The criteria for an evaluation in excess of 30 percent 
for hypertensive heart disease from September 29, 2004 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.104 including Diagnostic Code 7007 (2008).  

10.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25, 4.124a including Diagnostic Code 8520 (2008).  

11.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.25, 4.124a including Diagnostic Code 8520 
(2008).  

12.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2003 the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection for a 
disability the evidence must show a current disability, an 
injury or disease in service, and a relationship between the 
claimed disability and military service.  In November 2005 
the RO sent the Veteran a letter informing him that to 
establish entitlement to an increased rating for a service-
connected disability the evidence must show that the 
disability had become worse; the same letter advised the 
Veteran of the criteria for a TDIU and for extraschedular 
evaluation.   The Veteran had an opportunity to respond prior 
to issuance of the Supplemental Statement of the Case (SSOC) 
in May 2007.  


The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the Veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  
It also advised the Veteran of the types of evidence 
acceptable.  

The November 2005 letter specifically advised the Veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the Veteran after the rating 
actions on appeal.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims had been fully developed 
before the case was readjudicated as reflected in the May 
2007 SSOC.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings.  This was accomplished in the 
respective SOCs and SSOCs, which suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

Vazquez-Flores does not apply to initial rating claims, but 
does apply to the claim for increased rating for the issue of 
evaluation for the service-connected essential hypertension 
with ocular changes.  It also applies to the claim for a 
TDIU.

In this case, the RO sent a letter to the Veteran in June 
2008 complying with the criteria of Vazquez-Flore .in 
specific regard to the claim for increased evaluation for 
hypertension with ocular changes.  As regards the claim for a 
TDIU, the Veteran has introduced arguments regarding the 
overall impact of his combined service-connected disabilities 
on all aspects of his daily life, including employment; the 
Board accordingly finds the Veteran has actual knowledge of 
the evidence required to satisfy Vazquez-Flores in regard to 
that claim.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The Veteran has been afforded appropriate VA medical 
examinations in support of his claims, most recently in 
September-October 2004; the Veteran has not asserted, and 
subsequent medical treatment records through December 2008 do 
not show, that his service-connected symptoms have become 
more severe since then.  The Veteran has not presented a 
prima facie case for service connection for the claimed non-
Hodgkin's lymphoma, chloracne, soft tissue sarcoma, Graves' 
disease, cervical spine disorder, or PTSD, so remand for 
examination for those claimed disorders is not warranted at 
this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

The Veteran has also been afforded a hearing before the Board 
at which he presented oral argument in support of his claims.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

General legal principles of service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  


Service connection for non-Hodgkin's lymphoma, chloracne and 
soft tissue sarcoma

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period.  38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the evidence shows the 
Veteran served in the Republic of Vietnam during the 
qualifying period, so exposure to Agent Orange is presumed.

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Disorders presumptively associated 
with exposure to herbicides are listed in 38 C.F.R. 
§ 3.309(e); among the disorders listed are non-Hodgkin's 
lymphoma, chloracne and soft tissue sarcoma.

Although the Veteran's claimed disorders are listed in 
38 C.F.R. § 3.309(e), there is no competent medical evidence 
of record showing the Veteran has actually been diagnosed 
with any of the three claimed disorders.  During his hearing 
before the Board the Veteran testified that he has not been 
diagnosed with the claimed disorders and is not sure that he 
actually has them.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Because the Veteran has presented 
no evidence whatsoever that he has ever had non-Hodgkin's 
lymphoma, chloracne or soft-tissue sarcoma the Board must 
find that he has not presented a claim.

The Board notes that the Veteran testified that he has had an 
intermittent skin rash since the early 1970s, primarily on 
the face.  The Board has reviewed the entire claims file to 
determine whether the Veteran has demonstrated a chronic skin 
rash for which service connection may be granted.
  
STR show treatment for seborrheic dermatitis in June 1968.  
The Veteran's separation physical examination in October 1970 
noted the skin and all other physical systems as "normal" 
but he was treated thereafter for seborrhea of the nasal 
folds, scalp and eyebrows in November-December 1970.    

The Veteran presented to Kaiser Permanente in February 1975 
complaining of a rash on his trunk for the past three weeks; 
the clinical impression was pityriasis rosea.  The condition 
apparently resolved with treatment.  In a subsequent clinical 
examination in May 1975 by the same provider the skin was 
unremarkable.

The Veteran had a VA medical examination in January 1976 in 
which he reported history of skin rash, reportedly attributed 
to medication.  The examination report is silent in regard to 
any current observed rash.

In a private examination in November 1983 by a cardiologist 
the Veteran reported history of hives after tear-gas training 
(the Veteran was employed at the time as a parole agent but 
had previously been a corrections officer).   Examination of 
the skin was unremarkable at the time.

A July 1987 VA medical certificate shows the Veteran 
presented complaining of a rash in the groin and the armpits.  
Clinical observation showed minute maculopapular lesions on 
the fingers and penis; the clinical impression was rule out 
venereal disease.  There is no subsequent mention of these 
symptoms in VA or private treatment records.

A private treatment note in March 1994 noted a wart on the 
face consistent with verruca vulgaris.

Based on review of the evidence above the Board can find no 
indication of chloracne specifically, or any chronic skin 
rash since discharge from service.  There have been 
intermittent notes of different skin problems in different 
areas of the body, but there is simply no indication of any 
identifiable chronic skin disorder.

The Board accordingly finds that service connection for non-
Hodgkin's lymphoma, chloracne and soft tissue sarcoma must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible medical evidence that the Veteran actually 
has the claimed disorders that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Service connection for Graves' disease

Unlike the claimed disorders discussed above (non-Hodgkin's 
lymphoma, chloracne and soft tissue sarcoma), with which the 
Veteran is not diagnosed, he is shown to be diagnosed with 
Graves' disease.  The first element of service connection - 
medical evidence of a claimed disability - is accordingly 
met.

However, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  A veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Veteran testified that symptoms of Graves' disease became 
manifest within a short time after his discharge from 
military service, and that he believes that the Graves' 
disease may be related to exposure to herbicides.

Graves' disease is a thyroid disorder; see Stedman's Medical 
Dictionary, 27th ed., pg. 515.  STR show no treatment for a 
thyroid disorder during service.  His separation physical 
examination in October 1970 shows the endocrine system as 
"normal."

The earliest indication of Graves' disease of record is a 
January 1996 VA treatment note.  A VA thyroid imaging 
analysis in January 1997, performed for the purpose of ruling 
out Graves' disease, showed a minor abnormality.  An August 
1997 VA treatment note showed an impression of Graves' 
disease with mild symptoms, and an August 1998 a VA treatment 
note showed an impression of euthyroid Graves' disease.

VA treatment notes beginning in September 1999 show treatment 
for Graves' opthalmopathy with onset approximately 1989; the 
Veteran's Graves' disease itself continued to be euthyroid 
through the most recent VA endocrinology treatment note in 
January 2008.  

The Veteran testified he believes his Graves' disease is 
related to exposure to herbicides in service and that he 
started having symptoms in the early 1970s, shortly after 
discharge from service.  As noted above, Graves' disease is 
not a disorder for which presumptive service connection may 
be granted as an herbicide-related claim.

Notwithstanding the presumption, claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
this case the evidence does not show, and the Veteran does 
not contend, that any competent physician has ever attempted 
to show a relationship between his Graves' disease and 
exposure to herbicides.  

In addition to the Veteran's theory of herbicide causation 
the Board has considered whether service connection may be 
granted on a direct basis.

The Veteran testified that his symptoms began some time 
during the 1970s. A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, the Veteran does not contend, and the 
evidence does not show, that he had symptoms during military 
service that were later diagnosed as manifestations of 
Graves' disease.

In this case, Graves' disease was not diagnosed until 
approximately 1989, nearly 20 years after the Veteran's 
discharge from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claim disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Based on the evidence and analysis above the Board finds 
service connection for Graves' disease must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent competent medical opinion supporting nexus between the 
claimed disorder and military service evidence that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


Service connection for a cervical spine disorder

The Veteran testified that he has a cervical spine disorder 
that is due to two motor vehicle accidents in military 
service.

STR show treatment for subjective "pain in the neck" in May 
1970; there were no objective symptoms shown.  There is no 
indication of treatment for any cervical spine trauma.  The 
Veteran's separation physical examination in October 1970 
shows the spine as "normal."

The Veteran is currently diagnosed with degenerative disease 
of the cervical spine.  Presumptive service connection may be 
granted for arthritis that becomes manifest to a compensable 
degree within one year of discharge from service under the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  However, 
there is no indication of degenerative disease of the 
cervical spine to any degree after discharge from service so 
the presumption does not apply.  

Private (non-VA) medical records include a clinical 
examination in May 1975 in which the Veteran complained of 
low back pain reportedly attributed to sciatica, but the 
report is silent in regard to etiology or diagnosis of an 
underlying disorder.  

Private medical records include an October 1978 report of 
treatment after a motor vehicle accident with complaint of 
subsequent neck pain; an X-ray of the cervical spine on that 
occasion was within normal limits.  A subsequent private 
treatment record in August 1983 shows the Veteran complaining 
of back and neck pain that he attributed to two automobile 
accidents post-service, one in 1978 and the other in August 
1983.  X-rays of the cervical spine in September 1983 showed 
minor degenerative changes.

In October 1983 the Veteran was examined by a private 
physician, during which he reported a work-related back 
injury in July 1980 and a motor vehicle accident in August 
1983.  He complained of neck pain radiating to the right 
shoulder as well as low back symptoms.  X-rays of the 
cervical spine revealed straightening of the cervical 
lordosis consistent with muscle spasm and slight spurring.  
The examiner diagnosed osteoarthritis of the lumbosacral and 
cervical spine and chronic strain and sprain of the 
lumbosacral and cervical spine and associated 
musculoligamentous structures, as well as degenerative disc 
disease of the lumbosacral spine.  The examiner concluded the 
cause of the disability was the industrially-related injury 
of July 1980 with continuous trauma thereafter.
  
In a private examination in November 1983 by a cardiologist 
the Veteran stated his first injury was an automobile 
accident in 1978.  Thereafter he reinjured his back in a 
workplace training accident in 1980 and had a third traumatic 
accident in the form of an automobile accident in August 
1983.  He denied any other injuries.

An orthopedic specialist examined the Veteran in December 
1983 and endorsed the opinions and history above.  The 
specialist diagnosed cervical spondylosis with chronic strain 
and chronic musculoligamentous strain.  Thereafter, the 
Veteran was examined by a different orthopedic specialist in 
October 1984 who noted current cervical spine X-rays were 
essentially unremarkable.  However, X-rays in November 1991 
showed moderate osteoarthritic changes in the mid and lower 
cervical spine.

The Veteran presented to Kaiser Permanente in May 1998 
complaining of neck pain for the past 20 years (i.e, since 
approximately 1978).  X-rays of the cervical spine in June 
1998 showed moderate degenerative changes involving C3 
through C7 with disc space narrowing.  Computed tomography 
(CT) scan in October 1998 confirmed degenerative changes with 
central disc protrusion.

The Veteran is shown in VA treatment notes to have undergone 
extensive treatment for neck pain associated with 
degenerative disease of the cervical spine and myofascial 
pain syndrome.  Nothing in these treatment notes suggests the 
cervical spine trauma was incurred during military service.
   
As noted, the Veteran testified that he has a cervical spine 
disorder that is due to two motor vehicle accidents in 
military service; on both occasions he was rear-ended while 
he was stationed at or visiting Nellis Air Force Base.

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 
Vet. App. 466.  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh 
the absence if contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility  merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds that the Veteran is competent to 
report having been involved in one or two motor vehicle 
accidents during service.  However, his attempt to attribute 
his current cervical spine disorder to such accidents is not 
credible.  There is no indication in service medical records 
of any such trauma, so any resultant injuries are presumed to 
have been acute and transitory.  More important, the Veteran 
reported to medical providers over the years that his 
symptoms began with the post-service motor vehicle accident 
in 1978, and were further aggravated by subsequent accidents 
in 1980 and 1983.  His current attempt to relate his symptoms 
to military service is accordingly internally inconsistent 
with his own statements of record.

Based on the above, the Board finds that there is no medical 
evidence showing a nexus between the current cervical spine 
disorder and military service.  Accordingly, service 
connection must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent competent medical opinion supporting nexus between the 
claimed disorder and military service evidence that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone, is not sufficient to establish that he or she engaged 
in personal combat with the enemy.  That factor must be 
established by objective, competent, and factual evidence of 
record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. 
West, 11 Vet. App. 353 (1998).

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Veteran's SPR shows that he served in the Republic of 
Vietnam from June 1968 to September 1968 and in Thailand from 
September 1968 to July 1969.  During those assignments he 
served as a munitions specialist.  He was awarded the 
Republic of Vietnam Campaign Medal and the Vietnam Service 
Medal with Bronze Service Star (BSS) for the Vietnam Air 
Offensive Campaign, Phase III.

However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the Veteran's SPR does not any objective any 
evidence to show the Veteran personally participated in 
combat with the enemy or received a combat-related wound or 
other traumatic injury related to combat.  There is no 
indication of an award for valor, Purple Heart Medal or other 
objective indicator of combat in the SPR, and the STR does 
not show treatment for any combat-related injury.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   

However, in addition to the absence of any official indices 
of combat (Purple Heart Medal, etc.) there is lacking any 
unofficial indices of combat, such as lay statements ("buddy 
statements").  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In his correspondence with VA and his testimony before the 
Board the Veteran cited the following in-service stressors:

(1)  While in Vietnam he was exposed to enemy bombardment; on 
one occasion during bombardment he was trapped in his bunk by 
mosquito netting and panicked trying to get to a shelter.

(2)  While in Vietnam he witnessed an American soldier armed 
with a pistol chase a Vietnamese boy who had snatched the 
American's hat.

(3)  While in Vietnam he was horrified by Americans who 
carried around pickled fingers and ears of Viet Cong and 
joked about it.

It is possible that the alleged indirect fire could, 
conceivably, be independently verifiable.  Pentecost, 16 Vet. 
App. 124.  However, the Veteran has not provided sufficient 
details or information to support an attempt to independently 
verify the occurrence of any such event while he was in the 
Republic of Vietnam or Thailand, nor has the Veteran provided 
any other supportive evidence-to include statements from 
former service comrades-to place him in the general vicinity 
of such an attack or otherwise to confirm a claimed incident 
or event of his service.  

In that regard, the rating decision in July 2002 and the SOC 
in December 2003 particularly noted the Veteran had not cited 
any stressors with enough detail to warrant submission for 
verification at the U.S. Army Center for Research of Unit 
Records (USASCRUR).  

The Board notes that the incidents of witnessing an American 
with a pistol chase a Vietnamese boy and seeing American 
soldiers with pickled fingers and ears are anecdotal 
experiences that simply cannot be verified independently.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

Although the Veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  

The Board has carefully considered the credibility and 
competence of the Veteran's lay statements regarding his 
stressors.  However, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressor; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood, 1 Vet. App. 190, 192.  

Under these circumstances, without more from the Veteran, the 
Board must conclude that there is no verified or potentially 
verifiable stressor to support the claim of service 
connection for PTSD.  

Simply stated, the occurrence of any of the specific in-
service stressful experiences has not been corroborated by 
objective credible evidence, and the record does not present 
any basis for further developing the record in this regard.  

The Veteran has been variously diagnosed with mood disorder 
not otherwise specified (NOS) versus bipolar disorder NOS, 
alcohol dependency and cocaine abuse, and chronic PTSD.  
However, because the Veteran has not presented a verified or 
verifiable stressor the questions of competent diagnosis and 
medical evidence of nexus are not reached.

Based on the above, the Board finds the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent a verified or verifiable in-service stressor that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


B.  Entitlement to Increased Rating

General legal principles of rating service-connected 
disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 
 
The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (claims for 
increased rating); see also Fenderson v. West, 12 Vet. App. 
119 (1999) (claims for increased initial rating). 

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the date the claim for 
increased rating was received by the RO or, in the case of 
initial ratings, from the date of service connection.  The 
Board's adjudication accordingly satisfies the criteria of 
Hart and Fenderson.


Evaluation of essential hypertension with ocular changes

The Veteran's disability is rated under the criteria of 
38 C.F.R. § 4.104 (schedule of ratings - cardiovascular 
system), Diagnostic Code (DC) 7101 (hypertensive vascular 
disease).  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

The rating criteria for DC 7101 are as follows.  A rating of 
10 percent is assigned for diastolic blood pressure 
predominantly 100mm or more; or, for systolic blood pressure 
predominantly 160mm or more; or, the minimum evaluation for 
an individual with a history of diastolic blood pressure 
predominantly 100mm or more or who requires continuous 
medication for control.  A rating of 20 percent is assigned 
for diastolic blood pressure predominantly 110mm or more, or 
for systolic blood pressure predominantly 200 mm or more.  A 
rating of 40 percent is assigned for diastolic pressure 
predominantly 120mm or more.  A rating of 60 percent is 
assigned for diastolic blood pressure predominantly 130mm or 
more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

The Veteran's request for increased rating was received in 
June 2001.  The Board has considered evidence of symptoms 
since June 2000, one year prior to receipt of the claim.

The Veteran's blood pressure readings in 2000 were as 
follows: 151/91 and 165/95 (June); 167/100 (September); and, 
151/91 (December).

The Veteran's blood pressure readings in 2001 were as 
follows: 171/107, 150/98, 160/90 and 150/98 (March); and, 
165/98 (July). 

The Veteran's blood pressure readings in 2002 were as 
follows: 166/94 and 147/92 (February); 170/108 and 165/100 
(April); 157/97 (July); and, 138/90 (October).

The Veteran's blood pressure readings in 2003 were as 
follows: 160/108 (January); 145/99 (March); 134/81 
(September); and, 169/105 and 160/105 (November).

The Veteran's blood pressure readings in 2004 were as 
follows: 162/95 and 150/90 (February); 172/109 (March); 
151/92 (May); 139/83 (June); 135/87 (August); 160/100, 
160/104, and 160/108 (September); and, 161/105 (November).

The Veteran had a VA examination on September 29, 2004 in 
which he complained of symptoms including dizziness, 
lightheadedness, loss of appetite, headache, nausea, foot 
swelling, shortness of breath, confusion, loss of balance 
when standing, and blurred vision.  The Veteran reported 
taking multiple medications and denied loss of time at work 
due to high blood pressure.  On examination his blood 
pressure was 160/100, 160/104, and 160/108.  The eyes had no 
observed abnormality.  The examiner diagnosed essential 
arterial hypertension.   

The Veteran had a VA-contracted eye examination in October 
2004 specifically to determine the degree of ocular 
disability attributable to his service-connected hypertension 
(of note, the Veteran also has eye problems secondary to his 
nonservice-connected Graves' disease).  The Veteran 
complained of decreased vision, both near and far, for the 
past two to four years.  The examiner noted the Veteran has a 
family history of glaucoma.  On examination the Veteran's 
distant visual acuity was 20/70 right eye and 20/40 left eye, 
correctible to 20/20 in each eye.  The Veteran's corrected 
near visual acuity was 20/25 for each eye.  Intraocular 
pressures were abnormal.  Ophthalmic neurological 
examination, slit lamp examination, dilated fundus 
examination and Goldmann Visual Field examination were all 
essentially normal.  The examiner's impression was ocular 
hypertension bilaterally and mild hypertensive retinopathy 
bilaterally.  Although the Veteran had complained 
subjectively of decreased vision there were no objective 
factors of disability.  

The examiner stated the Veteran was doing quite well with 
normal corrected near and distant visual acuity; although he 
had mild hypertensive retinopathy bilaterally this did not 
affect or threaten his vision.  The Veteran's "ocular 
hypertension" was not related to either the service-
connected hypertensive retinopathy or the service-connected 
diabetes mellitus, but rather to his family and racial 
predisposition to glaucoma.  The examiner did not consider 
the Veteran to be currently ocularly or visually disabled.

The Veteran's blood pressure readings in 2005 were as 
follows: 157/89 (February); 138/84 (April); 135/90 (July); 
154/90 and 141/92 (September); 134/86 and 152/92 (October); 
134/84, 119/85 and 130/93 (November); 160/98 (December).

The Veteran's blood pressure readings in 2006 were as 
follows: 130/94 and 144/95 (March); 120/79 (May); 144/97 
(June); 158/95 and 160/95 (September); 130/90 (October)

The Veteran's blood pressure readings in 2007 were as 
follows: 130/83 (January); 154/106 (April); 152/102 and 
152/96 (June); 140/85 and 130/80 (July; 142/104 (October); 
and, 140/85 and 137/87 (November)

The Veteran's blood pressure readings in 2008 were as 
follows: 132/89, 160/95 and 150/95 (January); 
161/100,171/104, 164/100, 164/98, 156/105 and 158/95 (April); 
168/106, 152/100,163/110 ,166/114, 146/90 and 146/92 (May);  
122/79,117/76, 131/89 and 135/88 (July); 155/92 (August); 
and, 122/84 (November).
 
The Veteran had a routine VA diabetic eye examination in 
December 2008.  The examiner's impression was no indication 
of diabetic retinopathy, suspected glaucoma, dry eye 
syndrome, refractive error and dry age-related macular 
degeneration (ARMD) bilaterally.
 
On careful review of the evidence above the Board notes that 
the Veteran has not at any time had diastolic blood pressure 
of 130 mm or more, as required for the higher 60 percent 
rating.  Indeed, the Veteran's blood pressure has never been 
120 mm or more as required for the current 40 percent rating; 
however, the 40 percent rating has been in effect since 1991 
(more than five years) and the question of whether the 
currently assigned rating is excessive is not before the 
Board.

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
Board has accordingly considered whether the ocular changes 
associated with hypertension should be subject to separate 
compensation.

In this case, the Veteran's ocular changes are not shown to 
be separately compensable.  The Veteran receives VA eye 
examinations based on his service-connected diabetes 
mellitus, and those examinations show no compensable ocular 
disabilities due to hypertension.  The Veteran's borderline 
glaucoma is shown by competent medical opinion to be 
unrelated to the hypertension, as is the ARMD.  Refractive 
changes are not subject to service connection; see 38 C.F.R. 
§ 3.303(c).  The Board accordingly finds no ocular changes 
associated with the hypertension for which separate 
compensation is warranted.   

Entitlement to an extraschedular rating is a component of any 
claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). The Board has accordingly considered whether 
referral for extraschedular rating is warranted for this 
disability.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).

Extraschedular rating under the provisions of 38 CFR § 3.321 
is requested by the RO and approved by the Under Secretary 
for Benefits or by the Director of Compensation and Pension 
Services.  The Board cannot award such a benefit in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this case the Veteran has not alleged, and the evidence 
does not show, that his hypertension has caused frequent 
hospitalization, or a marked interference with employment 
beyond that contemplated under and compensated by the 40 
percent rating.  The Board accordingly finds that referral 
for extraschedular consideration is not warranted at this 
time.

Based on the above, the Board finds the criteria for a rating 
in excess of 40 percent for the service-connected 
hypertension with ocular changes are not met.  Accordingly, 
the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence shows the Veteran's 
symptoms more closely approximate the criteria for the 
currently-assigned rating, and that doctrine is accordingly 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


Initial evaluation of hypertensive heart disease

The Veteran's disability is rated under the criteria of 
C.F.R. § 4.104 (schedule of ratings - cardiovascular system), 
DC 7007 (hypertensive heart disease).  

The rating criteria of DC 7007 are as follows.  A rating of 
10 percent is assigned when workload greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or when 
continuous medication is required.  A rating of 30 percent is 
assigned when workload greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or with evidence of cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram or X-ray.  A rating of 
60 percent is assigned for more than one episode of acute 
congestive heart failure in the past year; or when workload 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent is assigned for chronic 
congestive heart failure; or when workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
for left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

The Veteran's effective date of service connection is June 7, 
2001.  The Board has considered evidence of symptoms since 
that date.

The Veteran had a VA examination in February 2002 in which he 
denied current cardiac symptoms other than occasional chest 
pain.  An echocardiogram (ECG) showed normal sinus rhythm but 
nonspecific ST and T wave abnormality, with no significant 
change when compared with the last ECG in December 1999.

The Veteran had a VA-contracted examination on September 29, 
2004 in which he complained of symptoms including chest 
pains, mostly in the morning.  On examination the heart had 
regular rate and rhythm without murmurs, gallops, heaves or 
thrills.  Point of maximum impulse was not displaced, and S1 
and S2 were regular.  ECG showed mild left ventricular 
hypertrophy, ejection fraction of 62 percent, and estimated 8 
METs.  The examiner diagnosed essential arterial hypertension 
with ECG evidence of hypertensive heart disease.

The Veteran had a VA stress test in August 2005 due to 
complaint of chest pains.  He walked to 10.2 METs (peak heart 
rate 131, peak blood pressure 158/85) before terminating the 
test.  The cardiologist recommended follow-up angiography due 
to the danger of coronary artery disease (CAD) but the 
Veteran declined to pursue the procedure.  The Veteran 
subsequently agreed to an angiogram in November 2005 but 
cancelled the procedure because his cardiologist of choice 
was not available.

The Veteran had a VA-contracted C&P examination in November 
2005 in which he reported daily fatigue, weekly angina and 
monthly dizziness.  He denied history of dyspnea, syncope, 
hospitalization or surgery, heart trauma, cardiac neoplasm, 
myocardial infarction, congestive or rheumatic heart disease, 
endocarditis or pericarditis.  Cardiac examination was 
normal, although the heart was mildly larger than normal.  
The examiner stated the hypertensive heart disease would 
prevent sports, have a moderate impairment of exercise and 
recreation, but have no impairment of chores, shopping, 
traveling, feeding, bathing, dressing, toileting or grooming.

The Veteran had a VA coronary angiogram in February 2006 that 
resulted in a diagnosis of three-valve coronary artery 
disease (CAD).  He subsequently underwent an elective VA 
coronary artery bypass graft (CABG) in April 2006.

The most recent VA cardiology clinic note, dated in August 
2008, states an impression of abnormal left ventricular 
diastolic function with an ejection fraction of 55 to 60 
percent.  The note cited a recent VA stress test in May 2008 
that had shown MET level of 9.7, limited by leg pain. 
  
Based on review of the evidence above the Board can find no 
indication that the Veteran had a workload greater than 7 
METs prior to September 20, 2004.  Accordingly, the criteria 
for a rating higher than 10 percent were not met prior to 
that date.  The Board notes in this regard that there is no 
indication of METs whatsoever prior to September 20, 2004, 
but the 10 percent rating is nonetheless justified based on 
the need for continuous medication.

The Board also finds no indication that after September 20, 
2004 the Veteran had a workload greater than 5 METs as 
required for the higher 60 percent rating.  The higher 60 
percent rating is also assignable for more than one episode 
of acute congestive heart failure in the past year or for 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, but neither of those alternative criteria is 
shown.  

The Veteran asserted in his substantive appeal that he is 
entitled to a higher rating for this disability because of 
the overall effects of fatigue, numbness, dizziness, pain and 
headaches.  He also asserts that VA improperly "reduced" 
his disability rating from 100 percent to 30 percent 
effective from August 2006 (the Veteran was rated at 30 
percent prior to April 2006 and at 100 percent secondary to 
inpatient treatment from April 18, 2006 to August 1, 2006, at 
which point his 30 percent rating was restored).

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 
Vet. App. 466.  The Board has accordingly considered whether 
the Veteran's reported symptoms constitute an increased 
degree of functional disability more closely approximating 
the next higher (60 percent) level of disability or 
extraschedular rating.

The Board notes the VA examiner in November 2005 made 
specific observations regarding the functional disability 
attributable to the hypertensive vascular disease; i.e., the 
hypertensive heart disease would prevent sports, have a 
moderate impairment of exercise and recreation, but have no 
impairment of chores, shopping, traveling, feeding, bathing, 
dressing, toileting or grooming.  The Board cannot find that 
such a degree of functional impairment more closely 
approximates the criteria for a 60 percent rating.  Also, 
there is no evidence of frequent hospitalization or marked 
interference with employment warranting referral for 
extraschedular consideration under 38 C.F.R. § 3.321.

In regard to the Veteran's assertion the RO had improperly 
"reduced" his rating from 100 percent to 30 percent, the 
Board notes that the RO's action was not a reduction.  The 
Veteran was temporarily assigned a 100 percent rating because 
he had been hospitalized for his service-connected disability 
(specifically, he was hospitalized for a CABG); the previous 
rating was restored at the end of the period provided by 
regulation for postoperative convalescence.  The RO's action 
was not a disability rating reduction requiring special 
notice and procedures under 38 U.S.C.A. § 1155 and 38 C.F.R. 
§ 3.105(e).

Based on the above, the Board finds the criteria for a rating 
in excess of 10 percent for the service-connected 
hypertensive vascular disease prior to September 20, 2004 and 
a rating in excess of 30 percent after that date are not met.  
Accordingly, the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence shows the Veteran's 
symptoms more closely approximate the criteria for the 
currently-assigned ratings, and that doctrine is accordingly 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


Initial evaluation of peripheral neuropathy of the left and 
right lower extremities

The Veteran is service-connected for diabetic neuropathy.  
His disability is rated under the criteria of 38 C.F.R. 
§ 4.124a (schedule of ratings - neurological conditions and 
convulsive disorders), DC 8520 (paralysis of the sciatic 
nerve).

The rating criteria of DC 8520 are as follows.  A rating of 
10 percent may be assigned for mild incomplete paralysis.  A 
rating of 20 percent may be assigned for moderate incomplete 
paralysis.  A rating of 40 percent may be assigned for 
moderately severe incomplete paralysis.  A rating of 60 
percent may be assigned for severe incomplete paralysis.  A 
rating of 80 percent may be assigned for complete paralysis: 
the foot dangles and drops, no active movement possible of 
muscles below the knees, flexion of knee weakened or (very 
rarely) lost.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, when the involvement is 
wholly sensory, the rating should be for the "mild" or at 
most "moderate" level.  38 C.F.R. § 4.124a.  

The Veteran's effective date of service connection is August 
25, 2005.  The Board has considered evidence of symptoms from 
that date.  

A VA outpatient treatment note in October 2005 shows the 
Veteran presented for a routine diabetic foot examination.  
He complained of dry skin but denied pain. Examination showed 
palpable pedal pulses, protective threshold intact to 
monofilament testing, dry skin of the feet with no open 
lesions, and no foot pain with passive range of motion.

The Veteran had a VA compensation and pension (C&P) 
examination in November 2005 in which he denied symptoms of 
diabetic-related peripheral vascular disease in the lower 
extremities.  However, the examiner noted reported 
paresthesias of the legs.  The left and right sides had no 
motor or sensory loss, negative Babinski sign and normal 
cranial nerve functions; deep tendon reflexes were 2+ 
bilaterally.  

The Veteran presented to the VA clinic in November 2007 for 
diabetic checkup.  He reported occasional burning in the feet 
after walking.  Examination of the extremities showed no 
ulceration and sensation intact to fine touch with 
monofilament.  

A VA orthopedic clinical examination in January 2008 revealed 
mild stocking-glove deficit in the bilateral lower 
extremities.  However, subsequent routine clinical notes by 
VA's endocrinology clinic note consistently intact 
monofilament sensation and lower extremities without edema, 
ulcerations or abrasions.

On review of the evidence the Board finds that the Veteran's 
bilateral peripheral neuropathy is consistent with "mild" 
incomplete paralysis of the sciatic nerve.  The Board 
particularly notes that in the VA examinations above, and in 
VA outpatient treatment notes too numerous to cite in this 
document, the Veteran has been reactive to monofilament 
testing and has had no demonstrable loss of motor strength.  
It is accordingly not possible to find his incomplete 
paralysis of the sciatic nerve is "moderate" or greater as 
required for higher rating.

The Veteran asserted in his substantive appeal that he is 
entitled to a higher rating for this disability because of 
moderate sensory loss below the knees and a tingling and 
stinging sensation in the toes and heels, bilaterally.  He 
testified that he experiences cramping down the right side, 
burning of the feet, and pins-and-needles sensation; he 
sometimes stumbles and trips.  The Board has accordingly 
considered whether the Veteran's reported symptoms constitute 
an increased degree of functional disability more closely 
approximating the next higher (20 percent) level of 
disability or extraschedular rating.  

The Board notes in this regard that the Veteran is clearly 
shown to have nonservice-connected lumbar degenerative 
disease with associated lumbar radiculopathy affecting the 
lower extremities, the symptoms of which are co-morbid with 
the service-connected diabetic peripheral neuropathy.  The 
Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Even considering Mittleider, careful review of the Veteran's 
extensive VA and non-VA treatment record does not provide 
objective evidence of impaired gait or instability 
approximating "moderate" incomplete sciatic paralysis.   
There is also no evidence of frequent hospitalization or 
marked interference with employment warranting referral for 
extraschedular consideration under 38 C.F.R. § 3.321.

Based on the above, the Board finds the criteria for a rating 
in excess of 10 percent for the service-connected peripheral 
neuropathy of the left and right lower extremities are not 
met.  Accordingly, the claims must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence shows the Veteran's 
symptoms more closely approximate the criteria for the 
currently-assigned ratings, and that doctrine is accordingly 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  




C.  Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  Van Hoose, 4 Vet. App. 
361, 363.  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. 361, 363.
    
The Veteran is service-connected for essential hypertension 
with ocular changes, rated as 40 percent disabling; for 
hypertensive heart disease, rated as 30 percent disabling; 
for diabetes mellitus, rated as 20 percent disabling; for 
peripheral neuropathy of the left and right lower 
extremities, each rated as 10 percent disabling; and, for 
erectile dysfunction, rated as noncompensable.  His combined 
evaluation for compensation is 70 percent.  The Veteran 
accordingly meets the schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a).  The next step is to consider whether 
the Veteran's service-connected disabilities, alone, are 
sufficient to render him unable to obtain or retain gainful 
employment.

The Veteran's formal claim for a TDIU was received in 
November 2005, but he submitted an informal claim for 
unemployability in January 2004.  The Board has considered 
evidence of unemployability since that date.

The Veteran reported to a VA psychiatrist in January 2003 
that he had worked in the state probation and parole system 
until he had to retire secondary to a workplace injury.  

The Veteran met with a VA Vocational Rehabilitation 
specialist in December 2003 to discuss applying for 
employment with VA in a housekeeping, warehouse or supply 
position.  There is no indication in the notes of the meeting 
that the Veteran would have been considered to be incapable 
of performing such duties.  The specialist noted the Veteran 
has a Bachelors degree in corrections and social welfare but 
was not interested in continuing such work.

The Veteran had a VA-contracted C&P examination in November 
2005 in which he informed the examiner he had last worked in 
1989, as a parole officer; he retired from that position 
because of two automobile accidents.  The examiner stated the 
service-connected diabetes mellitus should present minimal 
effect on the Veteran's ability to obtain and retain 
employment, as he appeared to be able to engage in gainful 
activity both physical (with some limits due to increased 
physical activity affecting blood sugar) and sedentary.  The 
examiner stated the service-connected hypertensive heart 
disease had a moderate effect on the Veteran's employability, 
but that the Veteran should be able to find employment not 
too physically challenging, nor would the service-connected 
hypertension alone affect the Veteran's ability to obtain and 
retain employment.

In summary, the VA examiner stated that the combined co-
morbidities of the Veteran's service-connected diabetes 
mellitus, hypertension and hypertensive heart disease would 
have a moderate effect on his employability.

However, a May 2008 letter from Dr. IOO, a VA physician, 
states that Dr. IOO was treating the Veteran for history of 
coronary artery disease status post 4-vessel bypass surgery, 
PTSD, diabetes mellitus, chronic peripheral diabetic 
neuropathy, and anxiety disorder; the Veteran also had 
chronic pain in the back, knees and shoulders.  As a result 
of these chronic medical problems the Veteran was permanently 
unemployable.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case the opinions of the VA examiner and Dr. IOO 
appear to be inconsistent in regard to the Veteran's 
employability.  On careful review, however, the VA examiner 
clearly states the Veteran's service-connected disabilities 
present a moderate impairment of employability, while Dr. IOO 
clearly states the Veteran is unemployable due to his 
service-connected and nonservice-connected medical problems.  
Dr. IOO's opinion is accordingly not inconsistent with that 
of the VA examiner in that Dr. IOO does not assert the 
Veteran's service-connected disabilities alone render him 
unable to obtain or maintain gainful employment.

Finally, the Veteran testified before the Board in May 2008 
that he last worked in the 1990s in a part-time security job, 
but he was unable to handle the stress of the violent and 
disrespectful kids. He believed that his PTSD made him unable 
to handle the stress of dealing with people.  Physically, he 
was unable to sit for extended periods due to lower extremity 
problems, but believed he could perform work in which he was 
able to get up and move around when necessary.

On careful review, the Veteran's testimony does not establish 
his service-connected disabilities render him unemployable.  
He cited his PTSD as an impediment to employment but he is 
not service-connected for that disorder.  He also cited lower 
extremity problems but actually stated he believed himself to 
be able to work under reasonable accommodations.  

Accordingly although the Veteran meets the threshold criteria 
for TDIU, it cannot be said that his service-connected 
disabilities make him unable to secure or follow a 
substantially gainful occupation.

The Board recognizes that the Veteran's symptoms make it 
difficult for him to work.   However, for a veteran to 
prevail on a total rating claim, the record must reflect some 
factor that takes the claimant's case outside the norm; a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment, and the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment.  Van Hoose, 
4 Vet. App. at 363.

The Board accordingly finds that the medical and lay evidence 
of record does not show that the Veteran is rendered 
unemployable solely by his service-connected disabilities, 
and that the criteria for TDIU are not met.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 and the doctrine of 
reasonable doubt.  The criteria for TDIU are clearly defined, 
and the Veteran does not meet those criteria.  For this 
reason the doctrine of reasonable doubt is not for 
application and TDIU cannot be granted.





ORDER

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for chloracne is denied.

Service connection for soft tissue sarcoma is denied.

Service connection for Graves' disease is denied.

Service connection for a cervical spine disorder is denied.

Service connection for PTSD is denied.

An evaluation in excess of 40 percent for essential 
hypertension with ocular changes is denied.

An initial evaluation in excess of 10 percent for 
hypertensive heart disease prior to September 29, 2004 is 
denied.

An evaluation in excess of 30 percent for hypertensive heart 
disease from September 29, 2004 is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.






Entitlement to a TDIU is denied.



____________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


